ACCEPTED
                                                                            14-13-00502-CV
                                                            FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                     11/13/2015 11:46:02 AM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                         No. 14-13-00502-CV
                     IN THE COURT OF APPEALS
               FOR THE FOURTEEN DISTRICT OF TEXAS       FILED IN
                         HOUSTON, TEXAS          14th COURT OF APPEALS
                                                        HOUSTON, TEXAS
                                                    11/13/2015 11:46:02 AM
                        CHRISTINE E. REULE,
                                                     CHRISTOPHER A. PRINE
                             Appellant                       Clerk
                                v.
   M & T MORTGAGE, M & T BANK, BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL,LP, AND HUGHS, WATTE
                                    Appellee
  __________________________________________________________________
                    On Appeal from Cause No. 200875636
                 th
              234 Judicial District Court of Harris County, Texas
  __________________________________________________________________
 APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE HER
  MOTION FOR RECONSIDERATION AND MOTION FOR REHEARING

                         CHRISTINE E. REULE
                                 Pro Se
                        1831 Sherwood Forest #24
                          Houston, Texas 77043
                             (713) 365-0535




                                   1
               IDENTITY OF PARTIES AND THEIR COUNSEL


PARTIES                                  COUNSEL
CHRISTINE E. REULE                       Pro Se
                                         1831 Sherwood Forest #24
                                         Houston, Texas 77043
                                         (713) 365-0535

M& T MORTGAGE, M & T BANK, BAYVIEW      Daniel Patton
LOAN SERVICING, LLC, BAYVIEW            Scott Patton, P.C.
FINANCIAL TRADING GROUP, LP,             3939 Washington Avenue, Suite 203
BAYVIEW FINANCIAL,LP                    Houston, Texas 77007
                                        Telephone: 281-377-3311
                                        Fax: 281-377-3267
                                        Email: dpatton@scottpattonlaw.com


HUGHES, WATTERS, ASKANASE, LLP          C. Ed. Harrell
                                        Hughes, Watters & Askanase, L.L.P.
                                        Three Allen Center
                                        333 Clay, 29th floor
                                        Houston, TX 77002
                                        Telephone: (713) 759-0818
                                        Fax: (713)759-6834
                                        Email: ceh@hwallp.com

RLZ INVESTMENTS                          Richard A. Battaglia
                                         P.O. Box 131276
                                         Houston, Texas 77219-1276
                                         Telephone No. (713) 521-3570
                                         Fax: (713) 521-5373
                                         Email: rab@rabpc.com




                                 2
To the Honorable Court of Appeals:

      Comes now, Appellant, and files this, her first motion for an extension of

time in which to file her motion for reconsideration and her motion for

rehearing, and would show this honorable court as follows:

      The rendered it’s opinion on October 29, 2015 in this matter.

      Although appellant has tried very hard to complete the motion for

rehearing and reconsideration, she’s been unable to do so and the additional

time is needed.   As this court is aware, Appellant has several autoimmune

diseases and has complications as a result.       Her hands have been hurting

making it difficult to type, and she’s been extremely tired.

      Appellate asks this court to grant her a 15 day extension in which to file

her motion for reconsideration and rehearing.

      Appellate has check with opposing counsels to see if any of them would

be opposed to this motion. All counsel have stated they have no objections.



      Wherefore Appellant Prays that this court grant Appellant a 15 day

extension, and for such other and further relief that the Court deem just and

proper.

Dated: November 13, 2015              Respectfully submitted,

                                      /s/ Christine Reule

                                      Christine E. Reule
                                      1831 Sherwood Forest #24
                                      Houston, Texas 77043
                                      (713) 365-0535

                        CERTIFICATE OF CONFERENCE
                                        3
     Appellant contacted all parties to see if there was any opposition to this
motion. Each counsel stated that they had no objection.



                          CERTIFICATE OF MAILING


      By my signature above, I do hereby certify that a true and correct copy of

the foregoing document has been served on all parties of interest on this 13th

day of November 2015



Number of words – 252




                                       4